AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT CoURt,R'·:.._·.:..___Jl!!liMMJ:(..:.--.--"-'·-;. _.: ;~·_ _. .-;I
                                            SOUTHERN DISTRICT OF CALIFORNIA                                   J.f .
             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                  V.                                       (For Offenses Committed On or After November l, 1987)
        CRISTINO RODRIGUEZ-CORRALES (I)
                                                                              Case Number:          !8CR2352-CAB

                                                                           MARC B. GELLER
                                                                           Defendant's Attorney
REGISTRATION NO.                  15811408
D -
THE DEFENDANT:
[:gj pleaded guilty to count(s)         ONE(!) OF THE ONE-COUNT INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
Title & Section                    Nature of Offense                                                                       Number(s)
8 USC 1326                         ATTEMPTED REENTRY OF REMOVED ALIEN                                                            1




     The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count( s)
D Count(s)                                                                       dismissed on the motion of the United States.

     Assessment: $100.00 - Waived


     JVTA Assessment*:$
D
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
oo  No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           HON. CATHY ANN BENCIVENGO
                                                                           UNITED STATES DISTRICT JUDGE



                                                                                                                         18CR2352-CAB
,,

      AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

      DEFENDANT:                   CRJSTINO RODRIGUEZ-CORRALES (I)                                          Judgment - Page 2 of 2
      CASE NUMBER:                 !8CR2352-CAB

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
          12MONTHS.




          D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          00    The court makes the following recommendations to the Bureau of Prisons:
                HOUSING FOR MEDICAL ASSISTANCE IN THE WESTERN REGION.




          D     The defendant is remanded to the custody of the United States Marshal.

          D     The defendant shall surrender to the United States Marshal for this district:
                D    at
                D    as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          D
               Prisons:
                D    on or before
                D    as notified by the United States Marshal.
                D    as notified by the Probation or Pretrial Services Office.

                                                                RETURN
      I have executed this judgment as follows:

               Defendant delivered on


      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                    DEPUTY UNITED STATES MARSHAL
     II


                                                                                                               18CR2352-CAB
